Citation Nr: 0302081	
Decision Date: 02/03/03    Archive Date: 02/19/03

DOCKET NO.  96-07 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Nashville, Tennessee


THE ISSUE

Entitlement to service connection for generalized joint pain 
due to an undiagnosed illness.   
 
[The Board will later issue a separate decision on the issue 
of entitlement to service connection for headaches due to an 
undiagnosed illness.]


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran served on active duty in the Army from December 
1990 to June 1991.  During her lengthy service in the Army 
Reserve she also had periods of active duty for training and 
inactive duty training.  

This case comes before the Board of Veterans' Appeals (Board) 
from a June 1995 RO decision which, in part, denied service 
connection for generalized joint pain, and for headaches, 
both claimed as due to undiagnosed illness from service in 
Southwest Asia during the Persian Gulf War.

In August 2002, the Board issued a decision which addressed 
other claims.  As to claims for service connection for 
generalized joint pain, and for headaches, due to undiagnosed 
illness, the Board noted it was undertaking additional 
development of the evidence, pursuant to 38 C.F.R. § 19.9, on 
those issues.  Since then, necessary development has been 
completed on the claim for service connection for generalized 
joint pain due to undiagnosed illness; the present Board 
decision addresses that issue.  Pursuant to 38 C.F.R. § 19.9, 
the Board is undertaking additional development of the 
evidence on the remaining claim for service connection for 
headaches due to undiagnosed illness; when such development 
is completed, the Board will prepare a separate decision 
addressing such issue.  


FINDINGS OF FACT

Since the veteran's period of active duty in Southwest Asia 
during the Persian Gulf War, she has developed signs and 
symptoms of generalized joint pain associated with 
undiagnosed illness; such illness has been chronic for at 
least 6 months and manifest to a compensable degree (rated by 
analogy to fibromyalgia) since service, and it is related to 
such service.  



CONCLUSION OF LAW

An undiagnosed illness involving generalized joint pain was 
incurred in service in Southwest Asia during the Persian Gulf 
War.  38 U.S.C.A. §§ 1110, 1117 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.303, 3.317 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran had many years of service in the Army Reserve, 
with a period of active duty for training from July 1979 to 
October 1979, as well as many other periods of active duty 
for training and inactive duty training.  She also had a 
period of active duty in the Army from December 1990 to June 
1991, which included service in Southwest Asia from January 
1991 to May 1991 during the Persian Gulf War.  

Service connection is currently in effect for bronchial 
asthma and for post-traumatic stress disorder (PTSD) with 
major depression, and these disabilities have been found to 
be due to the veteran's December 1990-June 1991 active duty.  
Service connection is also in effect for a low back 
disability (a lumbar disc problem with radiculopathy), and 
this has been found to be due to injury during a period of 
inactive duty training in September 1994 (such brief period 
of service is deemed active service pursuant to 38 U.S.C.A. 
§ 101(24)).

The veteran's service medical records for periods of service 
prior to her period of active duty from December 1990 to June 
1991, do not specifically refer to complaints of or treatment 
for generalized joint pain.  A June 1980 treatment entry 
noted that the veteran was seen with complaints of pain on 
the top of the left foot.  The assessment was an old sprain.  
A July 1984 treatment entry noted that the veteran complained 
of swollen feet.  

The service medical records for the veteran's period of 
active duty from December 1990 to June 1991 show that in June 
1990 she was seen with complaints of pain and swelling of the 
right knee.  The examiner indicated that the veteran had 
tendinitis of the right knee.  On a medical history form at 
the time of an April 1991 examination, the veteran checked 
that she did not have swollen or painful joints.  The April 
1991 objective examination report included notations that the 
veteran's upper extremities and lower extremities were 
normal.  

Subsequent service medical records indicate that on a medical 
history form at the time of a November 1995 examination, for 
reserve purposes, the veteran checked that she suffered from 
swollen or painful joints, cramps in her legs, a painful or 
trick shoulder or elbow, and a trick or locked knee.  The 
reviewing examiner noted that the veteran had polyarthralgias 
and carpal tunnel syndrome complaints.  The objective 
November 1995 examination report included notations that the 
veteran's upper extremities and lower extremities were 
normal.  The examiner noted that the veteran had multiple 
interval changes including polyarthralgias.  

The veteran underwent a VA general medical examination in 
August 1992.  The examiner noted that the veteran's 
musculoskeletal system was unremarkable.  The diagnoses did 
not refer to any joint disabilities.  

Lay statements from multiple individuals dated from November 
1993 to January 1994, mostly describe the veteran's 
experiences during her period of service in the Persian Gulf.  
The lay statements primarily refer to symptomatology relative 
to the veteran's service-connected psychiatric disorder.  A 
November 1993 statement from H. Young noted that she was a 
friend and former co-worker of the veteran.  She reported 
that the veteran had experienced symptoms such as aching 
joints.  

VA treatment records dated from November 1993 to February 
1995 reflect that the veteran was treated for several 
complaints.  A November 1993 entry noted that the veteran 
reported that when sitting her arms and legs would become 
numb at times periodically for the previous six months.  An 
April 1994 entry related an assessment which included 
paresthesias of the hands and feet.  A February 1995 entry 
noted that the veteran had a diagnosis of right carpal tunnel 
syndrome.  

The veteran underwent a VA general medical examination in 
February 1995.  She reported that in 1992, she developed 
numbness of the arms and legs which was recurrent mostly when 
sitting or inactive.  The diagnoses included carpal tunnel 
syndrome.  

Private treatment records dated from September 1994 to March 
1995 indicate that the veteran was treated for a back 
disorder.  

VA treatment records dated from March 1995 to July 1995 show 
that the veteran continued to receive treatment for multiple 
problems including joint complaints.  A March 1995 Desert 
Storm evaluation report noted that the veteran reported that 
since he return from Southwest Asia, she had complaints 
including joint aches.  She stated that she had pain in her 
hands, elbows, knees and left thumb.  She also reported 
numbness of the hands and legs.  The examiner noted that the 
veteran had undergone extensive work-ups by the VA system and 
that she had multiple diagnoses which explained her symptoms.  
The diagnoses included right carpal tunnel syndrome.  A March 
1995 consultation report noted that the veteran reported a 
history of a numbness and tingling sensation from above the 
elbow down to her hands on and off for the previous 15 
months, more severe on the right.  She also stated that she 
experienced burning pain of the right elbow, posteriorly, for 
the last few days and left thumb pain on and off.  It was 
noted, as to an electrodiagnosis, that the findings indicated 
right carpal tunnel syndrome.  

A May 1995 entry noted that the veteran complained of pain in 
the right elbow and left knee.  It was noted that the veteran 
had decreased range of motion of the right shoulder.  The 
assessment referred to pain of the right elbow and left knee.  
A July 1995 entry noted that the veteran continued to have 
right elbow pain and left knee pain and swelling.  The 
assessment included right lateral epicondylitis and left knee 
pain.  A later July 1995 entry noted that the veteran was 
seen for right elbow pain.  

An October 1995 psychiatric evaluation report from W. C. 
Greer, M.D., related diagnoses which included numbness of the 
legs and hands and carpal tunnel syndrome.  

VA treatment records dated from October 1995 to June 1997 
show continued treatment.  An October 1995 entry noted that 
the veteran had complaints including joint pain.  The 
assessment included arthralgias.  An April 1996 treatment 
entry noted that the veteran had joint pain.  An August 1996 
entry noted that the veteran reported that she continued to 
have pain in the right elbow and left and right hand.  An 
August 1996 entry noted that the veteran had complaints 
including joint pain.  The assessment was fibromyalgia.  A 
December 1996 entry related an assessment which included 
right shoulder pain.  

An October 1997 VA examination noted that the veteran 
reported that she had pain and numbness in both hands and in 
both legs for at least a year.  The diagnoses included rule 
out multiple sclerosis because of extremity numbness, 
occasional loss of memory, and occasional loss of grasping.  

An October 1997 VA spine examination noted that the veteran 
complained of joint pain, fibromyalgia, low back pain and 
carpal tunnel syndrome.  She reported that she had numbness 
in her upper extremities, particularly her hands, right more 
than the left.  She also stated that she had pain from her 
elbow down to her hand, more on the right.  The veteran 
indicated that she had a history of a numbness and tingling 
sensation in both lower extremities, particularly the right 
after a period of sitting.  She further reported that she had 
bilateral knee and elbow pain since 1992.  The examiner 
reported that the range of motion of both upper extremities 
was normal and that there was no pain on range of motion.  
The Tinel's sign was negative and the Phalen's sign produced 
numbness in both hands with pain in her wrist.  Muscle 
testing of both upper extremities was unremarkable except for 
being fair plus, on right hand grasp.  As to the knees, the 
examiner noted that there was no area of tenderness and that 
range of motion was from 0 to 135 degrees.  Stability of both 
knees was intact and muscle control was normal.  The 
impression included numbness of the hands secondary to carpal 
tunnel syndrome although only right carpal tunnel syndrome 
was noted during previous electrodiagnostic studies and no 
evidence of fibromyalgia.  Bilateral knee pain with a normal 
physical examination was also diagnosed.  

The veteran underwent a VA neurological examination in 
January 1999.  The diagnosis was the need to rule out carpal 
tunnel syndrome.  In a March 1999 addendum to the January 
1999 examination, the examiner commented that the veteran's 
complaints of numbness, etc., were related to carpal tunnel 
syndrome.  

The veteran underwent a VA orthopedic examination in December 
2002.  The examiner reported that the claims file was 
reviewed thoroughly.  It was noted that the veteran served 
during the Persian Gulf War and that she spent time in 
Southwest Asia.  The veteran reported that her constellation 
of joint symptoms initially started in 1991 while she was 
actually serving in the Persian Gulf War.  She stated that 
she had some pain and swelling of her hands, but that she did 
not think much of it at the time.  The veteran indicated 
that, over time, she had increasing pain and swelling with 
episodes of episodic swelling in her hands and that the pain 
eventually migrated to other joints including her wrist, 
elbow, shoulders, hips, knees, and ankles.  She indicated 
that she had never had surgery related to the generalized 
joint pain or a work-up for a rheumatoid factor or for 
systemic lupus.  The veteran reported that she took 
medication for the pain.  She stated that the swelling waxed 
and waned.  It was noted that, as far as inflammatory 
arthritis, the veteran had no known rheumatoid arthritis or 
other polyarthritic condition.  

The examiner reported, as to the veteran's hands, that she 
had a composite fist, bilaterally.  The examiner noted that 
the veteran had maybe some mild, if any, swelling in her 
hands.  It was noted that she was wearing rings and that 
there did not appear to be a significant amount of swelling 
around the rings.  The examiner indicated that the veteran 
had normal range of motion of all joints in her hands with a 
full composite fist without difficulty, bilaterally.  It was 
reported that her metacarpal phalangeal joints were all 
flexed from a negative to 10 degrees to 100 degrees of 
flexion.  Her interphalangeal joints were from 0 to 100 
degrees of flexion.  The examiner indicated that the 
veteran's wrist joints had palmar flexion to 80 degrees, 
radial deviation to 20 degrees, ulnar deviation to 45 
degrees, and dorsiflexion to 70 degrees, bilaterally.  Elbow 
flexion was from 0 to 145 degrees, bilaterally.  It was 
reported that shoulder range of motion was normal with 
forward flexion to 180 degrees, abduction to 180 degrees, 
external rotation to 90 degrees, and internal rotation to 90 
degrees.  The examiner indicated that ankle range of motion 
showed neutral position dorsiflexion of 20 degrees and 
plantar flexion to 45 degrees.  Knee range of motion was from 
0 to 130 degrees, bilaterally, with no crepitus, and no 
effusions noted.  The examiner indicated that the veteran had 
no tenderness to palpation over the medial joint line and 
that the knees were stable to varus and valgus stresses.  
There was a negative anterior and posterior drawer and a 
negative Lachman.  As to the veteran's hips, it was noted 
that she had normal range of motion with flexion to 125 
degrees, extension to 30 degrees, adduction to 25 degrees, 
abduction to 45 degrees, internal rotation to 40 degrees, and 
external rotation to 60 degrees.  The examiner reported that 
the veteran had mild pain with repetitive internal external 
rotation of her hips, bilaterally.  The examiner noted that 
the veteran had full 5/5 motor strength in the bilateral 
upper and lower extremities with 2+ deep tendon reflexes on 
the patellar tendon.  The examiner reported that an X-ray of 
the hands related, as to an impression, that 3 views of the 
right hand appeared normal and that 3 views of the left hand 
showed preservation of the joint spaces.  It was noted that 
there was a small bone fragment of the ulnar side of the 3rd 
digit of the left distal interphalangeal joint as well as 
along the dorsoradial aspect of the interphalangeal joint of 
the thumb.  There was no other abnormality of the left hand.  
X-rays of the bilateral knees and pelvis related impressions 
which were normal.  

As to a diagnosis, the examiner indicated that the veteran 
had possible inflammatory arthritis affecting multiple 
joints.  The examiner noted that the veteran had essentially 
generalized joint pain of the bilateral hand and finger 
joints, and bilateral wrists, elbows, shoulders, hips, knees, 
and ankle joints.  It was noted that there were no outward 
objective signs or indications of impairment of any other 
joints.  The examiner indicated that the range of motion and 
strength were all normal and that there was no obvious 
impairment or disability associated with this.  The examiner 
reported that the veteran had potential light mild swelling 
in her hands, but otherwise had no signs of effusions of her 
joints or other generalized swelling.  The examiner stated 
that he did not believe that her generalized joint pain was 
attributable to any know diagnostic entity as she did not 
have signs of rheumatoid arthritis, ankylosing spondylitis, 
or other spondyloarthropathy.  

II.  Analysis

Through correspondence, the rating decision, and the 
statement of the case, and the supplemental statements of the 
case, the veteran has been informed of the evidence necessary 
to substantiate her claim.  Identified relevant medical 
records have been obtained, and a VA examination has been 
provided.  The Board finds that the notice and duty to assist 
provisions of the law have been satisfied.  38 U.S.C.A. §§ 
5103, 5103A; 38 C.F.R. § 3.159.  

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active duty or while performing active duty for training, or 
due to injury incurred in or aggravated while performing 
inactive duty training.  38 U.S.C.A. §§ 101(24), 1110, 1131; 
38 C.F.R. § 3.303.  

Subject to various conditions, service connection may be 
granted for a disability due to undiagnosed illness of a 
veteran who served in the Southwest Asia theater of 
operations during the Persian Gulf War.  Among the 
requirements are that there are objective indications of a 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms such 
as fatigue, signs or symptoms involving the skin, headache, 
muscle pain, joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper and lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  The illness must become manifest during 
either active service in the Southwest Asia theater of 
operations during the Persian Gulf War or to a degree of 10 
percent or more, under the appropriate diagnostic code of 38 
C.F.R., Part 4, not later than December 31, 2006.  By 
history, physical examination, and laboratory tests, the 
disability cannot be attributed to any know clinical 
diagnosis.  There must be objective signs that are 
perceptible to an examining physician and other non-medical 
indicators that are capable of independent verification.  
There must be a minimum of a 6-month period of chronicity.  
There must be no affirmative evidence that relates the 
undiagnosed illness to a cause other than being in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  38 U.S.C.A. § 1117; 38 C.F.R. 3.317.  If signs or 
symptoms have been medically attributed to a diagnosed 
(rather than undiagnosed) illness, the Persian Gulf War 
presumption of service connection does not apply.  VAOPGCPREC 
8-98.  

The Board notes that the Persian Gulf War provisions of 38 
U.S.C.A. § 1117 were recently amended, effective March 1, 
2002.  In pertinent part, the new law provides that, in 
addition to certain chronic disabilities from undiagnosed 
illness, service connection may also be given for medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs and symptoms, as well 
as for any diagnosed illness that the VA Secretary determines 
by regulation warrants a presumption of service connection. 

The service medical records for the veteran's period of 1990-
1991 active duty (during which she has service in Southwest 
Asia during the Persian Gulf War) do not show a chronic 
disability manifested by generalized joint pain.  A 1995 
examination report, for reserve purposes, noted that the 
veteran had polyarthralgias.  Some of the post-service 
complaints of joint pain are associated with diagnosed 
conditions (i.e. a low back disorder which is service-
connected and carpal tunnel syndrome which is not service-
connected).  The post-service medical records do show, 
however, complaints of generalized joint pain associated with 
an undiagnosed illness.  The 2002 VA examination noted that 
the veteran had generalized joint pain of multiple joints.  
The examiner specifically stated that he did not believe that 
the generalized joint pain was attributable to any known 
diagnostic entity.  

Additionally, such undiagnosed condition appears to have been 
chronic for at least six months since service.  Rating by 
analogy to fibromyalgia (see 38 C.F.R. § 4.71a, Diagnostic 
Code 5025), it appears that an undiagnosed illness manifested 
by generalized joint pain has been manifest to a compensable 
degree since service.  

The Board concludes that service connection for an 
undiagnosed illness manifested by generalized joint pain is 
warranted under the provisions concerning Persian Gulf War 
illnesses.  The benefit-of-the-doubt rule, 38 U.S.C.A. 
§ 5107(b), has been considered.  


ORDER

Service connection for an undiagnosed illness manifested by 
generalized joint pain is granted.  



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

